Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed June 1, 2020 are accepted. All prior objections are withdrawn in view of the April 29, 2022 amendment

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The April 29, 2022 amendment further distinguishes the cited prior art from the Examiner’s grounds of rejection under Choi; Soo Young et al. (US 20080305246 A1) and Yokogaki, Tsuyoshi (US 20030209323 A1). See the Examiner’s February 3, 2022 amendment for analysis thereunder. Notably, Choi as the closest cited prior art, does not teach or suggest, alone or in combination, Choi’s gas ejector (110; all Figures-Applicant’s 1; Figure 2) including a processing chamber (Applicant’s 18; Figure 2) that extends at least partially along said mount (130; Figure 1,2-Applicant’s 19; Figure 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 29, 2022, with respect to claims 1-10 and 12-13 have been fully considered and are persuasive. The rejections are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716